Defendant was tried, convicted, and sentenced for a criminal offense. In his opening statement to the jury, the special prosecuting attorney said:
"On the 1st day of May, 1937, in Detroit where a conference was held with Mr. Bigge with one of his very close friends and a relative, the matter of his embezzlement was talked over at length by another witness who will testify in this case. They were going over various items of this embezzlement and the amount, and what Charles had done with the money, and this person, his brother-in-law in fact, said to this witness who will testify, 'What's the use of going over this matter again. Charles is guilty as hell.'
"Mr. Sigler (attorney for defendant): I object to that as being improper unless Charles G. Bigge was present.
"Mr. Campbell (special prosecuting attorney): I haven't finished. Charles Bigge could have said right there if it wasn't true. It was his duty to have said so."
Defendant reviews by appeal in the nature of a writ of error.
1. The right to trial by jury in criminal cases was established at common law. The most pointed objection to the adoption of the Federal Constitution was that it did not guarantee trial by jury. By tacit agreement, it was adopted with the promise *Page 423 
that appropriate amendments would be submitted as soon as the government thereunder was organized, and the sixth amendment guaranteed the right of trial by an impartial jury. The Ordinance of 1787, art. 2, had guaranteed judicial proceedings "according to the course of the common law" which included the right of trial by jury. The Michigan Constitution of 1835 provided "the right of trial by jury shall remain inviolate." Const. 1835, art. 1, § 9. During the period from 1840 to 1850, there was much agitation for a change in legal practice. It was seriously argued that juries should be abolished, that pleadings should be verbal instead of written, that we should have inquisitorial in place of controversial procedure, that we should abolish the common law and adopt the civil law. It was argued that the law governing legal proceedings sprang from the legislation and usages of corrupt monarchies, that it was fit only for slaves, was an heir-loom of barbarism, and that something should be done more in the interest of the genius of republicanism and in accord with the enlightened spirit of the age. House Document No. 23, 1844; Senate Documents 1845-1848. This agitation had its influence, but the Constitution of 1850 provided "the right of trial by jury shall remain." Const. 1850, art. 6, § 27. But, in obedience to popular clamor, it was provided the legislature might authorize a trial by a jury of less than 12 men. Const. 1850, art. 4, § 46. The Constitution of 1908 provided "the right of trial by jury shall remain" (Const. 1908, art. 2, § 13), though the legislature was authorized to provide for a jury of less than 12 in courts not of record (Const. 1908, art. 2, § 19). In addition to the guarantee of right of trial by jury, the Constitution fixed certain common-law incidents, *Page 424 
and among these was the right of the defendant to be confronted with the witnesses against him. Const. 1908, art. 2, § 19. This court construed the language of the Constitution of 1850 that "the right of trial by jury shall remain but shall be deemed to be waived in all civil cases unless demanded by one of the parties in such manner as shall be prescribed by law" (Const. 1850, art. 6, § 27), and held that the right which is to remain is the right as it existed before the adoption of the Constitution of 1850 — the right to a trial by jury as it had become known to the previous jurisprudence of the State; that nothing is better settled on the authorities than that the legislature cannot take away a single one of the substantial and beneficial incidents of the right of trial by jury as it existed and was adopted by the Constitution. Swart v. Kimball,43 Mich. 443.
The right of confrontation carried with it the right of cross-examination. There never was any practice which deprived parties of the right to cross-examine witnesses.DeWitt v. Prescott, 51 Mich. 298. It is the test of the knowledge, as well as the veracity, of witnesses. O'Donnell v.Segar, 25 Mich. 367. The benefit of cross-examination is an essential condition to the reception of direct testimony. Heath
v. Waters, 40 Mich. 457. In order to render testimony admissible, it must appear the party against whom it is to be used had an opportunity to cross-examine. Sperry v. Moore'sEstate, 42 Mich. 353. So strict has been the rule that if a witness dies after direct examination and before cross-examination all the testimony of such witness is excluded. Sperry v. Moore's Estate, supra.
In the trial of jury cases, facts are to be laid before the jury by testimony. Witnesses must be under oath. No one has a right to place unsworn statements in relation to material facts before the *Page 425 
jury. In this case, the statement made to the jury, over defendant's objection, that after the alleged offense defendant's brother-in-law said, in defendant's presence, "Charles is guilty as hell," if considered as testimony against defendant's objection, would have been error (1) because entirely hearsay; (2) not a part of the res gestæ; and (3) not made under such circumstances as would amount to an implied admission upon the part of defendant. It is gravely said that if, to all these reasons for the exclusion of such a statement, there be added (4) that the statement be made without the sanctity of an oath, its admission is harmless error notwithstanding defendant's objection. The statement was not a part of argument. The opening statement of counsel may not be argumentative. Counsel, in his opening statement, had no right to make a statement which was objectionable. Such statement deprived the defendant of the right to a fair and impartial trial. It was made to convince the jury of defendant's guilt. Such statement of fact was lodged in the jurors' minds not through the channel which the law has provided for the conveyance of evidence or at the stage of proceeding proper for submitting evidence. The statement was one which could not fail, when so presented, to prepossess the jury unfavorably against defendant. Scripps v. Reilly, 35 Mich. 371
(24 Am. Rep. 575). Counsel ought not to make statements in the presence of the jury in relation to facts which are incompetent to be proved. Scripps v. Reilly, supra; Phillips v.U.S. Benevolent Society, 120 Mich. 142. Irrelevant matter ought not to be brought before a jury by counsel either in an opening statement or a closing argument. Hirshfield v. Waldron,83 Mich. 116. If done, it not only deserves censure, but calls upon this court to make sure the statement of improper matters before the *Page 426 
jury did not result in a miscarriage of justice. Kerr v.National Fulton Brass Manfg. Co., 155 Mich. 191.
"If counsel possesses any information in relation to the facts which he thinks should get to the jury, he should be sworn as a witness and subject himself to the rules governing the taking of testimony." Clark v. Ulrich, 153 Mich. 695, 719.
The harm is done when the improper statements are made.Rice v. Warner Hotel Co., 187 Ill. App. 317; Holman v. Cole,242 Mich. 402.
"If counsel, well learned in the law, choose to deliberately imperil the interests of their clients by improper advertisement of a fact well known to be prejudicial to a fair and impartial consideration of the case by the jury, the resulting judgment should be set aside, even though the party who suffers is the innocent client instead of offending counsel." Grubaugh v. Simon J. Murphy Co., 209 Mich. 551.
2. It is argued that this statement was made in good faith, and the good faith of counsel is sufficient to authorize this court to overlook it. It makes no difference whether the statement was made in good faith or bad faith. The result to the defendant was the same in either case. Even though counsel for plaintiff acted in good faith, he succeeded in placing before the jury a prejudicial statement, unwarranted by the orderly procedure of criminal trials, in lodging in the minds of the jury before any testimony was admitted substantially that defendant had acquiesced in the truthfulness of a charge of guilt. I know of no statement which could have been more prejudicial to a fair and impartial trial than the one made.
3. It is contended this statement could have been supported by testimony; that it was fairly within the *Page 427 
rule of People v. Todaro, 253 Mich. 367. In the Todaro Case, defendants were convicted of robbery armed at a house of prostitution and cabaret in Ecorse. The patrons and inmates present were lined up and compelled to deposit their money and jewelry upon a table. Several persons participated in the robbery. There was testimony tending to show defendant went there with the others who were prosecuted and convicted. When the holdup began, the police were notified and immediately responded, reaching the place before the money and jewelry had been gathered up by the thieves. Defendant Todaro was there and there was testimony that when the police came he left the room where the holdup was in progress, ran into the lavatory and hid behind a door, leaving his pistol upon the washboard of a sink past which he went after the holdup and before he was arrested. One of the police officers saw him behind the door and brought him out and someone present said "That is one of them," and, acting upon this identification, defendant was arrested. It was insisted in defense that the statement by a bystander, "That is one of them," was not admissible in evidence. This court said it was for the jury to say whether the statement was made in the presence and hearing of the accused under such circumstances that his acquiescence therein could be inferred from his conduct and demeanor and failure to reply or respond thereto. This testimony was admissible as a statement made in the presence and hearing of the defendant, to which he made no reply, because (1) it was an identification of defendant as one of the robbers, upon which identification he was then and there arrested by the police, and (2) it was clearly admissible as a part of the res gestæ. *Page 428 
In that case, the court cited Dawson v. Hall, 2 Mich. 390;People v. Courtney, 178 Mich. 137; and other authorities.
In People v. Courtney, supra, this court quoted with approval the language of People v. O'Brien, 68 Mich. 468, and of 2 Wigmore on Evidence (2d Ed.), p. 556 et seq., § 1072; 1 Greenleaf on Evidence (16th Ed.), p. 330 et seq., §§ 197, 199; 2 Wharton's Criminal Evidence (10th Ed.), p. 1403 et seq., § 679; Davis v. State, 131 Ala. 10 (31 So. 569); People v.Smith, 172 N.Y. 210 (64 N.E. 814); Commonwealth v.Walker, 13 Allen (95 Mass.), 570; Fry v. Stowers, 92 Va. 13
(22 S.E. 500), but pointed out that the statements alleged to have been made and sought to be introduced in that case were not admissible.
There is nothing in the rule of People v. Todaro, supra, which warranted the making of this statement.
4. It is sought to uphold the conviction of defendant under the authority of 3 Comp. Laws 1929, § 17354 (Stat. Ann. § 28.1096). By this statute, it is provided that criminal cases shall not be reversed for errors on the trial unless, in the opinion of this court, after an examination of the entire cause, it shall affirmatively appear that the error complained of has resulted in a miscarriage of justice.
Juries are the sole judges of the credibility of the witnesses and the truthfulness of their statements. They are the tribunal specified by the Constitution to determine the guilt or innocence of the defendant. This statute in effect commands this court, in case there has been a criminal trial and erroneous conviction of the defendant, to reexamine the entire case upon the facts. It places the burden upon the defendant to show there has been a miscarriage *Page 429 
of justice, rather than placing the burden upon the people to show that the defendant has been properly convicted. It seeks to rebut the presumption of prejudice from error. If a criminal case is properly tried and properly submitted to a jury, defendant has a trial by jury as guaranteed by the Constitution and laws of the State. If he has not had such a trial, the case should be reversed and remanded in order that he may have such trial.
Criminal cases are reviewed by writ of error; and a writ of error, under our Constitution, is an original writ.
"The writ of error only lies upon matter of law arising upon the face of the proceedings; so that no evidence is required to substantiate or support it; and there is no method of reversing an error in the determination of facts, but by an attaint, or a new trial, to correct the mistakes of the former verdict." 3 Blackstone's Commentaries (8th Ed.), chap. 25, p. 406.
"The right of trial by jury is secured by constitutional provisions, and it would not be competent to make any substantial changes in its character." Underwood v. People,32 Mich. 1 (20 Am. Rep. 633).
"The right of trial by jury remains as it existed at the time of the adoption of the Constitution and was known to the previous jurisprudence of this State. The incidents of such trial, which were so known and recognized, which are essential to the enjoyment of the right, * * * cannot be impaired or destroyed without violating this constitutional provision."People v. Harding, 53 Mich. 48 (51 Am. Rep. 95).
The limit of this court's authority in the review of criminal cases by writ of error is to determine whether error has been committed on the trial. If *Page 430 
defendant has not had a fair trial by an impartial jury, the conviction should be reversed and the case remanded for a new trial. This court has no authority to pass upon the facts. The legislative command to this court to examine the entire cause and pass upon the facts is a legislative mandate to exercise appellate jurisdiction, unwarranted by the Constitution and in direct violation of its command. The jurisdiction of this court to review criminal cases by writ of error is original. It has no appellate jurisdiction in cases where by the Constitution its jurisdiction is original, and no original jurisdiction in cases where by the Constitution its jurisdiction is appellate.
This statute commands this court to disregard the constitutional limits of its authority, is a legislative attempt to destroy the constitutional safeguards of individual liberty, and to confer on this court jurisdiction denied by the Constitution. It is void.
Prejudicial error is shown by the record. Defendant did not have a fair trial. Damaging facts were placed before the jury prior to the introduction of any testimony. Such procedure was over defendant's objection. Thereafter, the jury could not well have been impartial. These damaging facts were not supported by proof. Such proof was incompetent. The statements were not made under oath. Such statements stand upon the record, unwarranted by procedure and unsupported by proof. Defendant did not have a judicial trial, but a prejudicial trial. No appellate jurisdiction, no power and authority to pass upon the facts in criminal cases could be conferred on this court by the statute cited and relied upon. The guilt or innocence of the accused was a question for a jury. This court is concerned with the question, whether defendant had a *Page 431 
fair trial by an impartial jury. It is self-evident defendant has not had such a trial. The constitutional safeguards of such a trial were flagrantly disregarded. If defendant, on arraignment upon the information filed against him, had pleaded guilty in the circuit court and subsequently changed his plea and gone to trial, his plea of guilty would have had greater evidentiary value than his alleged admission by silence. Had he pleaded guilty and then changed his plea, the people could not upon the trial of the case have introduced in evidence, as an admission binding on him, his former plea of guilty. 16 C. J. p. 1254; 8 R. C. L. p. 112; 2 Wharton's Criminal Evidence (10th Ed.), p. 1323 et seq., § 638; 12 Cyc. p. 426; 2 Enc. Pl.  Pr. p. 779; People v. Ryan, 82 Cal. 617 (23 P. 121); Kercheval v.United States, 274 U.S. 220 (47 Sup. Ct. 582). As said in the last case:
"The withdrawal of a plea of guilty is a poor privilege, if, notwithstanding its withdrawal, it may be used in evidence under the plea of not guilty."
The statement of the assistant prosecuting attorney above-quoted was just as prejudicial to defendant as testimony of the former plea of guilty would have been on the trial of the case if he had pleaded guilty and then changed his plea.
Defendant's conviction is reversed and the cause remanded.